            Case 1:21-cr-00149-RCL Document 7 Filed 02/24/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                          :    CRIMINAL NO.
                                                   :
               v.                                  :    MAGISTRATE NO. 21-MJ-156
                                                   :
 CHANCE ANTHONY UPTMORE and                        :    VIOLATIONS:
 JAMES HERMAN UPTMORE,                             :    18 U.S.C. § 1752(a)(1)
 also known as “Sonny Uptmore,”                    :    (Entering and Remaining in a Restricted
                                                   :    Building or Grounds)
                     Defendants.                   :    18 U.S.C. § 1752(a)(2)
                                                   :    (Disorderly and Disruptive Conduct in a
                                                   :    Restricted Building or Grounds)
                                                   :    40 U.S.C. § 5104(e)(2)(D)
                                                   :    (Disorderly Conduct in a Capitol Building)
                                                   :    40 U.S.C. § 5104(e)(2)(G)
                                                   :    (Parading, Demonstrating, or Picketing in
                                                   :    a Capitol Building)

                                      INFORMATION

         The United States Attorney charges that at all relevant times:


                                           COUNT ONE

         On or about January 6, 2021, in the District of Columbia, CHANCE ANTHONY

UPTMORE and JAMES HERMAN UPTMORE, also known as “Sonny Uptmore,” did

unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

do so.

         (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
         United States Code, Section 1752(a)(1))
          Case 1:21-cr-00149-RCL Document 7 Filed 02/24/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, CHANCE ANTHONY

UPTMORE and JAMES HERMAN UPTMORE, also known as “Sonny Uptmore,” did

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and

official functions, engage in disorderly and disruptive conduct in and within such proximity to, a

restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, CHANCE ANTHONY

UPTMORE and JAMES HERMAN UPTMORE, also known as “Sonny Uptmore,” willfully

and knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings with

the intent to impede, disrupt, and disturb the orderly conduct of a session of Congress and either

House of Congress, and the orderly conduct in that building of a hearing before or any deliberation

of, a committee of Congress or either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))




                                                2
          Case 1:21-cr-00149-RCL Document 7 Filed 02/24/21 Page 3 of 3




                                       COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, CHANCE ANTHONY

UPTMORE and JAMES HERMAN UPTMORE, also known as “Sonny Uptmore,” willfully

and knowingly paraded, demonstrated, and picketed in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                                  Respectfully submitted,

                                                  MICHAEL R. SHERWIN
                                                  Acting United States Attorney
                                                  New York Bar No. 4444188


                                           By:
                                                  ANGELA N. BUCKNER
                                                  Assistant United States Attorney
                                                  D.C. Bar No. 1022880
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  (202) 252-2656
                                                  Angela.Buckner@usdoj.gov




                                              3
